Citation Nr: 9916269	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-12 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1980 to June 1988.

The veteran filed a claim in November 1997 for service 
connection for a back disability.  This appeal arises from 
the April 1998 rating decision from the Baltimore, Maryland 
Regional Office (RO) that denied the veteran's claim for 
service connection for a low back disability.  A Notice of 
Disagreement was filed in May 1998 and a Statement of the 
Case was issued in July 1998.  A substantive appeal was filed 
in August 1998 with no hearing requested.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
current low back disability to his military service; the 
claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a service enlistment examination in November 1979, no 
history of back pain was reported.  On examination, the 
veteran's spine was clinically evaluated as normal.

On a Pre-training examination in August 1980, no history of 
back pain was reported.  

On a Diving Applicant examination in July 1983, no history of 
back pain was reported.  On examination, the veteran's spine 
was clinically evaluated as normal.  

On a reenlistment examination in March 1985, no history of 
back pain was reported.  On examination, the veteran's spine 
was clinically evaluated as normal.  

On December 22, 1986, the veteran was seen with complaints of 
lower back pain.  He stated it started that morning while 
working.  The pain radiated down his legs.  The assessment 
was mild lumbosacral muscle spasm.  Later that day, the 
veteran was seen with complaints of low back pain.  He had 
returned to the clinic prior to institution of therapy.  The 
assessment was muscle strain.  The plan included physical 
therapy.  A physical therapy report from that same day noted 
that the veteran had back pain since that morning.  There was 
no history of trauma or injury.  He had a prior history of 
low back pain, a dull ache.  Currently the veteran had a 
sharp pain of the midline of the low back.  The assessment 
was low back pain.  

A note from two days later in December 1986 shows the veteran 
stated that the low back pain had decreased somewhat.  The 
assessment was resolving low back pain.  

A note from December 29, 1986 shows that the veteran 
telephoned to report that the low back pain was significantly 
improved.  The assessment was improved low back pain. 

On a separation examination in March 1988, no history of back 
pain was reported.  On examination, the veteran's spine was 
clinically evaluated as normal.  

In November 1997, the veteran filed a claim for service 
connection for a back disability.

Treatment records from T. Lininger, M.D., from October 1993 
to November 1994 show that the veteran was seen in October 
1993 with a complaint of progressive low back pain extending 
into the left lower extremity since May 1993.  There was no 
specific inciting event, though he was working 13 hours per 
day, seven days a week for a period of time.  The veteran's 
past medical history was essentially negative.  The 
impressions included a five month history of low back pain 
extending into the left lower extremity.  There was evidence 
of diffuse degenerative disease of the lumbar spine with a 
disk bulging at the L5-S1 level.  There was "slight weakness 
of the L5" and decrease to the medial hamstring reflex.  In 
addition, there appeared to be a component of facet disease 
as the veteran was definitely worse with loading of the left 
facet joints.  Records from November 1994 show that the 
veteran had a lumbar epidural steroid injection.  The 
diagnoses included lumbar radiculopathy.  A notation from 
January 1994 shows that the veteran was moving out of the 
area.  He still noted increased pain with standing.

In a letter to the RO from November 1997, Samuel A. Gray, 
D.C., reported that the veteran had been seen for examination 
and chiropractic treatment in May 1993.  At that time, he 
complained of some neck pain but mostly low back pain.  He 
was treated until September 1993.  He had reached pre-
clinical status.

A record from January 1994 from the Physical Therapy 
Department of the North Oakland Medical Center shows that the 
veteran had onset date of May 1993.  He initially complained 
of pain in the right lower back area with pain radiating down 
the right lower extremity and to the posterior portion and 
into his foot.  The pain decreased as he decreased his work 
hours.  

Records from Pontiac Osteopathic Hospital from December 1992 
show the veteran was seen with low back pain.  He stated he 
was lifting something light.  He had pain from the waistline 
down and into the right anterior leg.  The diagnoses included 
acute back pain and acute lumbosacral strain.  An additional 
record from the same date indicates that the veteran injured 
his back three days previously while lifting a 30 pound box.  
He stated he had delayed onset of pain.  The veteran's 
medical history was benign.  He had no prior orthopedic 
disorders including lumbosacral spine disk disorders, 
radiculopathy, or other.  The diagnosis was acute lumbar 
pain, probable lumbosacral strain.  

Treatment records from Kenny R.E.H.A.B. of the Physical 
Therapy Department of the North Oakland Medical Center show 
that the veteran received physical therapy for treatment to 
the low back area from November 1993 to January 1994.  

A report from August 1993 from Lawrence G. Rapp, M.D., to 
Samuel Gray, D.C., shows that the veteran was seen with 
complaints of low back and lower extremity pain.  He stated 
that he had symptoms since April 1993 and he noted that he 
had a similar episode in March 1992 that resolved over 
several months.  He additionally had a brief episode in 
December 1992 while moving boxes at work.  The impression 
included chronic low back pain with referred lower extremity 
radicular-type symptoms, most likely secondary to facet 
syndrome.   

Records from John V. DeMaio, D.C., from June 1992 to November 
1992 contain a letter written by his office administrator to 
Blue Cross.  It is to the effect that the veteran complained 
of low back pain which began recently.  A June 1992 record 
prepared by the chiropractor contains a notation that the 
veteran described a history of low back pain "recently 1988 
hx 1982."  He had it two times a year. 

On a VA examination in March 1998, the veteran reported a 12 
year history of intermittent low back pain, with frequent 
radiation down the left lateral thigh and calf, associated 
with numbness, but no weakness.  The impression included 
chronic strain lumbosacral spine.  The claims file was not 
reviewed.

By rating action of April 1998, service connection for a low 
back disability was denied.  The current appeal to the Board 
arises from this denial.

In a May 1998 statement, an employer who had also been a co-
worker of the veteran stated that he knew the veteran since 
he was discharged from the service in May 1988.  The entire 
time he knew the veteran, the veteran had back problems.  

In a June 1998 statement, a friend of the veteran who was 
also a physical therapist stated that she had known the 
veteran since 1988 and saw him regularly until 1991.  During 
that time, the veteran often complained of low back pain.  
Although she did not treat the veteran professionally, she 
instructed him in proper posture and body mechanics that 
would help him.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  As explained hereinbelow, the Board 
finds that the veteran has not presented a well grounded 
claim of entitlement to service connection for a low back 
disability.

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has a low back 
disability that was incurred during service.  The evidence in 
this case reveals that the first postservice medical evidence 
of a low back disability was in June 1992, when the veteran 
received chiropractic treatment from Dr. DeMaio.  The service 
medical records show the veteran was treated for low back 
pain in December 1986.  He denied any back trouble at 
discharge examination and none was found.  The veteran has 
submitted no competent medical evidence to establish a nexus 
between any current low back disability and his service.  
While he has submitted lay evidence to the effect that he had 
back problems since 1888, he, nevertheless, must submit 
medical evidence that the current disability is related to 
postservice symptomatology in order to establish a well-
grounded claim.  Savage v. Gober, 10 Vet App 488 (1997).  The 
veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for a low back 
disability, that claim must be denied.

Finally, the representative contends that the VA is required 
to afford the veteran an examination to determine if there is 
a nexus between his present back disability and the back 
symptoms in service or the post-service symptomatology.  
However, absent a well grounded claim as in this case, there 
is no duty to assist.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir 1997) wherein the United States Court of Appeals for the 
Federal Circuit noted that the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a low back disability is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


